JUDGMENT

PER CURIAM.
These causes were considered on petitions for review of orders of the Nuclear Regulatory Commission and were briefed and argued by counsel. It is
ORDERED and ADJUDGED that the petitions for review are hereby denied.
In an administrative proceeding, Orange County presented arguments that the NRC’s environmental assessment of a proposed storage expansion of a nuclear reactor was inadequate. After comparing risk calculations offered by the petitioner, the agency’s staff, and the applicant facility, the NRC upheld the finding that the chances of an accident were too remote to trigger a full evidentiary hearing on the issue. See In re Carolina Power & Light Company, 53 NRC 370 (2001). Once the agency determined that the expansion posed no significant safety hazards, the NRC granted the license amendment for the expansion. In re Carolina Power & Light Company, 53 NRC 113 (2001). Finding no error in NRC’s determinations, the court hereby denies the petitions for review primarily for the reasons stated in the agency’s orders.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. R. 41.